RENDERED: APRIL 15, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-1300-ME

RICHMOND ASHLEY POWERS                                             APPELLANT


                 APPEAL FROM SHELBY FAMILY COURT
v.               HONORABLE S. MARIE HELLARD, JUDGE
                      ACTION NO. 21-D-00135-001


ANGELA ALLEN OSBORNE                                                 APPELLEE


                                  OPINION
                                 REVERSING

                                 ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Richmond Ashley Powers has appealed from the three-year

domestic violence order (DVO) entered by the Shelby Family Court on October

21, 2021. Because we agree with Powers that there was insufficient evidence to

support the entry of the DVO, we reverse.

            Angela Allen Osborne filed a petition/motion on October 9, 2021,

seeking an order of protection against her former boyfriend, with whom she had
lived in the past. She indicated that a weapon was involved and that she believed

him to be armed and dangerous. Angela set forth the basis of her petition as

follows:

                  On September 30, 2021, Richmond Ashley Powers
            emailed me (to multiple email accounts) a suicide note.
            The context of the note was insulting and derogatory.
            This was not the first time that he had sent a note of [this]
            nature.

                   Richmond was missing over 48 hours. I was
            notified of his whereabouts by a therapist that Richmond
            was assigned to in Baptist Health-Corbin. Richmond
            over the course of 2 days had attempted suicide twice,
            once with pills and a second time by carbon monoxide
            poisoning. Richmond had driven onto the property of a
            homeowner in Berea, Ky. It was on someone’s private
            property. Richmond was pulled from the car and taken to
            the local medical facility in Berea. When hospital
            personnel were alerted that this had been a suicide
            attempt, he was sent to Baptist Health-Corbin. The
            facility has a psychiatric unit. During the course of the 7-
            day stay, I was called 3 different times by the therapist
            assigned to Richmond, asking if our relationship was
            over – I said that yes it was, all 3 times – I was told that
            “he was not going to take this well.”

                   His mother had relayed the message that
            Richmond was to be released from the Corbin facility
            and being transferred to a Lexington facility to be held
            for 2-3 more weeks. Surprisingly, he was released today
            10/8/21.

                    When I was apprised that he was missing, his
            sister, Leigh Anne Burkhard, shared with me that he had
            a handgun and that his family has dealt with decades of
            his mental illness. This was never shared with me. As
            he had a handgun and I was the subject of his suicide

                                         -2-
             note, I was too scared to stay in my own home in Shelby
             County and had to go stay with my mother in New
             Albany, IN until he was found.

                   The last time I spoke to his therapist, she was not
             aware of the handgun as his family had not shared the
             information with her either. To my knowledge the
             handgun has not been located.

                    I fear for my life. He has no value of his own life
             due to the multiple suicide attempts and since I was the
             crux that started this spiral of events, I believe he has no
             value of my life. I don’t want to have to be a victim
             before attention is called to him for his behavior. I ask
             that an Emergency Protective Order be granted to protect
             me.

The court entered an Emergency Protective Order (EPO) the same day, scheduled a

hearing, and issued a protective order summons.

             The court held a DVO hearing on October 20, 2021, where both

parties appeared with their respective counsel. Angela described Richmond as her

former boyfriend and stated that they had lived together. During her testimony,

Angela introduced a copy of Richmond’s suicide note, where he identified her

multiple times as the primary source of his decision to commit suicide. She was

fearful that he would hurt her as well. On cross-examination, Angela stated that

her petition was solely based on the suicide note as well as later discussions she

had with Richmond’s therapist and sister, not on any act of domestic violence that

occurred prior to the receipt of the email on September 30, 2021. Richmond did

not attempt to contact her after that date, and she had not been aware that he had a

                                         -3-
handgun. She admitted that Richmond had not stalked her, subjected her to any

sexual abuse, attempted to strangle her, or threatened to do any of those things.

Richmond was not found in her home after the suicide attempt. On redirect

examination, Angela stated that the therapist made her fearful when the therapist

told her that Richmond was not going to take the breakup well. On re-cross

examination, Angela stated that her fear was not based on anything that happened

prior to September 30, 2021.

             At the conclusion of the testimony, Richmond moved to dismiss the

petition based upon Angela’s testimony. Her claim that the note was “insulting

and derogatory” did not meet the definition of domestic violence and abuse. Her

fear of imminent violence was not reasonable as it was based on a conversation

made out of court by individuals who were not present to testify in court that day.

And there was no history of abuse between them. In response, Angela argued that

she had presented a case of imminent fear based on Richmond’s multiple suicide

attempts as well as his mental health history and access to a handgun, which she

had not known about. In addition, his therapist told her Richmond was not going

to take the breakup well. He had no value for his life and therefore had no value

for her life. The court responded that it was not going to consider all of the out-of-

court statements and the statements by third parties as that constituted hearsay.

However, the court determined that sufficient evidence had been presented of the


                                         -4-
suicide note that was frightening in nature and blamed Angela for causing the

suicide, which the court believed could make a person fear for their safety.

Therefore, the court denied the motion to dismiss.

             Richmond testified next. He described that time in his life as very

emotional. After he was found, he was taken to a hospital in Berea before being

transferred to a facility in Corbin. He had not been in possession of a handgun at

that time, nor did he own one. He was in in-patient mental health treatment for ten

days, and he was continuing with such treatment. He admitted that he had owned

antique firearms, but that these were keepsakes and were not able to be shot. He

had turned these over to the police department. He never threatened Angela with

those firearms or in any other manner. His intent when he wrote the note was that

he wanted to end his life that day. He did not intend for Angela to be harmed; he

was focused only on his life. He did not contact Angela after he sent the note or

before she filed her petition. He was moving into an apartment in Nicholasville

and had no desire to continue a relationship with her.

             At the close of the testimony, Richmond argued that Angela’s

allegations and the evidence did not meet the definition of domestic abuse and

violence. There was no history of domestic violence between them. Rather, he

argued that the entire case appeared to be based on the fear of physical injury based

on the suicide note, which did not mention a firearm. He did not own a handgun,


                                         -5-
and his antique longarm guns had been surrendered. There was no evidence

introduced to establish that Richmond was a danger to anyone other than maybe

himself, although he was actively seeking treatment. There had not been any

threats made to Angela or any basis for a fear of imminent physical injury, except

through conversations between Angela and Richmond’s therapist, and between

Angela and Richmond’s sister. Neither person testified at the hearing. Angela, in

turn, pointed to the suicide note, in which Richmond named her as the primary

cause, which she said was scary. Therefore, Angela believed she had good cause

to be fearful for her own life.

             The court entered an oral ruling finding that Angela had established

that an act of domestic violence and abuse had occurred and may occur again. The

court based this on Richmond’s two suicide attempts in the recent past and the

emailed suicide note blaming Angela for the suicide. The court found that this put

Angela in imminent fear of injury or death that was reasonable based on the

testimony presented that day. The court entered a three-year DVO. The court

entered its written findings on the docket order, stating:

             Resp attempted suicide twice in recent past. Resp sent
             email to Petitioner which was a “suicide note.” (See:
             Exhibit 1). In that note, Resp made comments like “that
             leaves you as the primary source,” in answer to a
             question he poses of “[w]hat drove him face down?” He
             also says things in note like, “you set this in motion, the
             final nudge.” Petitioner is fearful of these statements and


                                          -6-
               suicide attempts and is in imminent fear of injury, and/or
               death.

The DVO was entered on October 21, 2021, and was to be effective until October

10, 2024. This appeal now follows.

               On appeal, Richmond continues to argue that the family court erred in

finding that he had committed acts of domestic violence that support the entry of

the DVO and that Angela’s fear was based on statements of third parties, not prior

acts of domestic violence. Angela did not file a responsive brief.

               In Clark v. Parrett, 559 S.W.3d 872, 875 (Ky. App. 2018), this Court

set forth the statutory definition of domestic violence and abuse as well as the

appropriate standards of proof and review:

                     “Domestic violence and abuse” is defined as
               “physical injury, serious physical injury, stalking, sexual
               abuse, assault, or the infliction of fear of imminent
               physical injury, serious physical injury, sexual abuse, or
               assault between family members or members of an
               unmarried couple[.]” Kentucky Revised Statutes (KRS)
               403.720(1).[1] “Any family member or any member of an
               unmarried couple may file for and receive protection . . .
               from domestic violence and abuse[.]” KRS 403.750(1).
               “Following a hearing . . . if a court finds by a
               preponderance of the evidence that domestic violence
               and abuse has occurred and may again occur, the court
               may issue a domestic violence order[.]” KRS
               403.740(1). “Our review in this Court is not whether we

1
  In the current version of the statute, effective April 1, 2021, “domestic violence and abuse” is
defined as “physical injury, serious physical injury, stalking, sexual abuse, strangulation, assault,
or the infliction of fear of imminent physical injury, serious physical injury, sexual abuse,
strangulation, or assault between family members or members of an unmarried couple[.]”

                                                 -7-
             would have decided the case differently, but rather
             whether the trial court’s findings were clearly erroneous
             or an abuse of discretion.” Gibson v. Campbell-Marletta,
             503 S.W.3d 186, 190 (Ky. App. 2016).

And in Williford v. Williford, 583 S.W.3d 424, 427-28 (Ky. App. 2019), this Court

further explained the standard of proof and review:

                    The preponderance of the evidence standard is met
             when sufficient evidence establishes that the petitioner is
             “more likely than not” to have been a victim of dating
             violence and abuse, sexual assault, or stalking. See Baird
             v. Baird, 234 S.W.3d 385, 387 (Ky. App. 2007)
             (applying the preponderance of the evidence standard in
             the context of the issuance of a domestic violence order).

                    Additionally, CR 2 52.01 provides that a trial
             court’s “[f]indings of fact shall not be set aside unless
             clearly erroneous, and due regard shall be given to the
             opportunity of the trial court to judge the credibility of
             the witnesses.” See also Reichle v. Reichle, 719 S.W.2d
             442, 444 (Ky. 1986). Findings are not clearly erroneous
             if they are supported by substantial evidence. Moore v.
             Asente, 110 S.W.3d 336, 354 (Ky. 2003). Substantial
             evidence is evidence of sufficient probative value that it
             permits a reasonable mind to accept as adequate the
             factual determinations of the trial court. Id. A reviewing
             court must give due regard to the trial court’s judgment
             as to the credibility of the witnesses. Id.

In addition, the Williford Court recognized that “the family court is in the best

position to judge the credibility of the witnesses and weigh the evidence

presented.” Id. at 429 (citing Hohman v. Dery, 371 S.W.3d 780, 783 (Ky. App.

2012)). We are mindful that “[t]he domestic violence and abuse statutes are to be




                                         -8-
interpreted by the courts to allow victims to obtain protection against further

violence and abuse.” Kingrey v. Whitlow, 150 S.W.3d 67, 70 (Ky. App. 2004).

             “Domestic violence and abuse” is currently defined in KRS

403.720(1) as “physical injury, serious physical injury, stalking, sexual abuse,

strangulation, assault, or the infliction of fear of imminent physical injury, serious

physical injury, sexual abuse, strangulation, or assault between family members or

members of an unmarried couple[.]” We agree with Richmond that the family

court based the entry of the DVO on the “fear” portion of the definition. “For

purposes of KRS 403.720, the term ‘“[i]mminent” means impending danger, and,

in the context of domestic violence and abuse[,] belief that danger is imminent can

be inferred from a past pattern of repeated serious abuse.’ KRS 503.010(3).”

Fraley v. Rice-Fraley, 313 S.W.3d 635, 640 (Ky. App. 2010).

             Richmond asserts that Angela’s allegations do not rise to the level of

domestic violence as it is statutorily defined and that, based on her own testimony,

there is no evidence of a history or pattern of past abuse in their relationship that

would establish a reasonable basis for her claimed fear of imminent harm. The

suicide note, by itself, Richmond argues, is not enough to support a finding that he

had committed an act of domestic violence. We agree.

             Richmond cites to several cases in support of his argument. In Ashley

v. Ashley, 520 S.W.3d 400 (Ky. App. 2017), this Court held that the wife had


                                          -9-
established a fear of imminent physical injury that was not solely based upon a

threat of suicide:

             In the present case, we cannot hold that the incident
             where Michael smacked the chip off of Ashley’s arm
             constituted a physical injury within the definition of
             domestic violence or abuse. However, the definition also
             includes “the infliction of fear of imminent physical
             injury,” which we hold Ashley established by a
             preponderance of the evidence. She testified under
             questioning by her attorney and the family court that she
             feared for her safety after Michael, who was intoxicated,
             smacked the chip off of her arm and that she did not
             know what would have happened if 911 had not called
             back at that moment. Michael admitted that he might
             have struck Ashley with more force because he had been
             drinking. But what pushed this into the realm of
             domestic violence was Michael’s text message to Ashley
             threatening to commit suicide.

Id. at 405 (footnote omitted). In a footnote, the Court noted that the husband had a

concealed carry license. Id. at n.1. In the present case, unlike in Ashley, there is no

evidence of past violence, and Richmond did not have a concealed carry license.

The only element that is similar is the threat to commit suicide.

             In Crabtree v. Crabtree, 484 S.W.3d 316 (Ky. App. 2016), the

husband repeatedly threatened to commit suicide in front of his wife and children

by shooting himself with a shotgun unless she agreed to stay married. The

husband admitted this at the DVO hearing and that he had told his work supervisor

that he intended to harm himself. Id. at 317.




                                         -10-
            This Court relied on two unpublished opinions to support its

conclusion that the wife in Crabtree had established that an act of domestic

violence and abuse had occurred under these circumstances:

                  In the unpublished decision in J.D.Y. v. B.H.D.,
            No. 2007-CA-001519-ME (2008 WL 4182050)
            (September 12, 2008), a panel of this Court was
            presented with a factual scenario similar to that herein,
            and concluded:

                   After reviewing the record, the family
                   court’s findings that the father committed
                   domestic violence and abuse against the
                   mother and their children were proper. The
                   domestic violence statute cannot be
                   interpreted as narrowly as the father
                   suggests. The father informed the mother
                   that he would commit suicide in the
                   presence of their three children. While the
                   father contends that this threat was not
                   directed at hurting any family members, the
                   inevitable consequence of such a statement
                   is to terrorize the recipients of the
                   information. Moreover, while the children
                   did not hear their father’s threat, they
                   necessarily were ensnared in the threat as
                   well. Accordingly, the family court’s
                   findings were not clearly erroneous, and the
                   issuance of the domestic violence orders was
                   proper.

            Id. at *4. See also Dixon v. Dixon, No. 2009-CA-
            000408-ME (2009 WL 2341048) (July 31, 2009) (“[W]e
            believe Kathey’s testimony regarding the incidents when
            she contends O’Dell put a handgun to his head and
            threatened suicide was substantial evidence of a
            probative nature which would indicate that she felt
            threatened by O’Dell’s actions.”) Id. at *2.

                                        -11-
Crabtree, 484 S.W.3d at 318-19. In addition, the wife testified that the husband

had been violent in the past and that she feared for her and the children’s physical

safety. Id. at 319. In the present case, Richmond threatened to commit suicide

away from Angela, and in fact attempted to do so many miles away from her, and

he had not been violent in the past.

             And in Matehuala v. Torres, 547 S.W.3d 142 (Ky. App. 2018), this

Court reversed a DVO that was based upon the husband’s throwing out the wife’s

personal property without first contacting her:

             [N]o evidence of violence or harm was presented, nor
             was any testimony elicited regarding infliction of fear of
             imminent injury, abuse or assault. The sole reason relied
             on by the trial court in entering the DVO was Omar’s
             discarding of items personal property from a seemingly
             abandoned trailer home. We conclude this is insufficient
             under the law. The complete lack of evidence of past or
             present physical threats or abuse, contact between the
             parties, or fear of imminent harm, wholly undermines the
             trial court’s conclusion. Omar’s actions in disposing of
             Jeanetta’s personal property without first contacting her
             may not have been reasonable or sensible, but those acts
             do not rise to the level of domestic violence as that term
             is statutorily defined.

Id. at 145. As in this case, Richmond contends that there was no evidence to

support the infliction of fear of imminent injury.

             Our review of Richmond’s September 30, 2021, email containing his

suicide note reflects that it contains the motivation behind his decision to end his

life. Richmond certainly blamed Angela for this decision, but he in no way stated

                                         -12-
or even alluded to the notion that he intended to physically hurt her or commit this

act in her presence. His threat of violence was towards himself rather than any

other person. Angela described the note as “insulting and derogatory” in her

petition, which we cannot hold meets the definition of domestic violence and

abuse. In her petition, Angela stated that because Richmond did not value his own

life and named her as the cause of his planned suicide, he did not value her life,

leading her to fear for her life. While receiving such a note would certainly be

upsetting, we do not agree that this note could reasonably have caused Angela to

be in imminent fear for her own safety. Based on the circumstances of this case,

including a lack of history of domestic violence and a suicide note that did not

indicate a plan to harm her or anyone other than himself, we cannot agree with the

family court that Angela had a reasonable fear of imminent harm.

             We also agree with Richmond that any fear Angela expressed was

based upon the statements of third parties whose testimony or evidence was not

presented at the hearing. Angela testified that Richmond’s sister told her that he

had a history of mental illness as well as a handgun and that his therapist told her

that Richmond would not take the breakup well. The family court indicated that it

would not be relying on statements of third parties, which was correct. In Fraley,

supra, this Court addressed a similar situation where a third party instilled the fear

in the wife, not the husband:


                                         -13-
                    In the present case, Gail contradicted herself
             multiple times in the hearing, stating at times that she
             was not fearful of Dale and that she did not worry about
             her safety, and at other times stating that she would feel
             unsafe if the court did not enter a protection order.
             Nonetheless, she never alleged that Dale had acted
             violently toward her in the past, had injured her, or had
             threatened violence in any way. She based her alleged
             fear of Dale on her marriage counselor’s uninformed
             opinion that Dale had sociopathic tendencies and on the
             fact that her counselor told her Dale had unplugged
             Gail’s telephone to keep her from having outside contact.
             The family court properly stated that, under the
             circumstances of this case, it would not consider the
             opinions that the marriage counselor provided to Gail.
             However, the court stated that it would consider the
             “impact” of those opinions on Gail; the court erred in
             doing so.

                    It was the marriage counselor who instilled fear in
             Gail. There were no allegations or evidence that Dale
             had ever acted violently toward Gail or threatened violent
             actions toward her. Consequently, the family court erred
             in finding that the circumstances of this case met the
             definition of “domestic violence and abuse” because
             there was no evidence that Dale inflicted the fear of
             imminent physical injury on Gail. Thus, the family court
             abused its discretion in entering the DVO against Dale in
             this case.

Fraley, 313 S.W.3d at 640.

             Turning to the present case, we agree with Richmond that the family

court abused its discretion in finding that an act of domestic violence and abuse

had occurred and may occur again. Angela’s fear was not reasonable based upon




                                        -14-
contents of the suicide note and the lack of violence in the past. Her belief that the

note was insulting and derogatory does not rise to the level of domestic violence.

             For the foregoing reasons, the domestic violence order of the Shelby

Family Court is reversed.

             CETRULO, JUDGE, CONCURS.

             DIXON, JUDGE, CONCURS IN RESULT ONLY.



 BRIEF FOR APPELLANT:                      NO BRIEF FOR APPELLEE.

 Trevor M. Nichols
 Lexington, Kentucky




                                         -15-